MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 149 
Docket:	      And-17-83	
Submitted	
  On	Briefs:	 June	29,	2017	
Decided:	     July	11,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                      IN	RE	DOMINIC	B.	et	al.	
	
	
HUMPHREY,	J.	

         [¶1]	 	 The	 mother	 of	 Dominic	 B.	 and	 Channing	 T.	 appeals	 from	 a	

judgment	 of	 the	 District	 Court	 (Lewiston,	 Dow,	 J.)	 terminating	 her	 parental	

rights	to	her	children.1		See	22	M.R.S.	§	4055(1)(A),	(B)	(2016).	

         [¶2]		The	mother	does	not	challenge	the	court’s	findings	that	she	is	unfit	

to	 parent	 the	 children	 because	 (1)	 she	 has	 abandoned	 them,	 (2)	 she	 is	

unwilling	and	unable	to	protect	them	from	jeopardy	and	these	circumstances	

are	 unlikely	 to	 change	 within	 a	 time	 reasonably	 calculated	 to	 meet	 their	

needs,	 and	 (3)	 she	 has	 failed	 to	 make	 a	 good	 faith	 effort	 to	 rehabilitate	 and	

reunify	 with	 them.2	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(i),	 (iii),	 (iv).	 	 She	

contends	 only	 that	 the	 court	 committed	 clear	 error	 or	 abused	 its	 discretion	



    1		The	court	also	terminated	the	parental	rights	of	the	father	of	each	child.			

    	
    2		 In	 any	 event,	 these	 findings	 are	 supported	 by	 competent	 evidence	 in	 the	 record.		
See	In	re	Daniel	H.,	2017 ME 89,	¶	17,	---	A.3d	---.	
2	

when	it	determined	that	termination	of	her	parental	rights	is	in	the	children’s	

best	interests.		See	22	M.R.S.	§	4055(1)(B)(2)(a).	

         [¶3]	 	 The	 mother’s	 primary	 concern	 is	 that	 the	 children’s	 current	

placement,	with	their	maternal	grandparents,	is	unsafe,	and	she	contends	that	

permanent	placement	there	would	not	be	in	the	children’s	best	interests.		The	

court’s	best	interests	determination	in	connection	with	the	termination	of	the	

mother’s	parental	rights,	however,	was	not	a	determination	of	who	will	adopt	

the	 children	 or	 that	 any	 particular	 placement	 is	 in	 their	 best	 interests.		

See	In	re	 Kenneth	 S.,	 2017 ME 45,	 ¶¶	 6,	 8,	 157 A.3d 244.	 	 It	 was	 a	

determination	that	terminating	the	mother’s	parental	rights	is	in	the	children’s	

best	interests.3		Id.	

         [¶4]	 	 In	 support	 of	 that	 determination,	 the	 court	 made	 the	 following	

findings	of	fact:	

         [The	mother]	has	inexcusably	failed,	for	a	period	of	more	than	six	
         months,	 to	 communicate	 meaningfully	 or	 maintain	 regular	
         visitation	with	either	Channing	or	Dominic.		She	has	also	failed	to	
         participate	in	a	plan	or	program	of	reunification.			
         	
         	      .	 .	 .	 [The	 mother]	 missed	 every	 drug	 screen	 arranged	 by	
         DHHS,	 roughly	 15-20	 drug	 screens,	 offering	 the	 excuses	 of	
         transportation	problems	or	work	conflicts.			
         	

     3		To	the	extent	that	the	mother	seeks	to	challenge	the	court’s	order	identifying	adoption	as	the	

permanency	plan,	see	22	M.R.S.	§	4038-B(3)	(2016),	that	order	is	interlocutory	and	not	appealable,	
see	22	M.R.S.	§	4006	(2016);	In	re	Johnna	M.,	2006 ME 46,	¶	7	&	n.1,	903 A.2d 331.	
                                                                                         3	

    	      .	.	.	.	
    	
    	      [The	 mother]	 has	 repeatedly	 exposed	 the	 children	 to	
    domestic	 violence	 in	 her	 relationships	 with	 men,	 and	 she	 has	
    undertaken	no	services	aimed	at	improving	her	insight	or	building	
    her	skills	for	preventing	that	in	the	future.	
    	
    	      .	.	.	.	
    	
    	      .	 .	 .	 [F]or	 much	 of	 the	 period	 of	 reunification,	 [the	 mother]	
    chose	an	abusive	boyfriend	.	.	.	over	the	children.			
    	
    	      .	 .	 .	 [The	 mother]	 testified	 that	 her	 lack	 of	 contact	 with	 the	
    children	 was	 the	 fault	 of	 DHHS	 and	 her	 mother	 and	 stepfather.	
    The	[c]ourt	does	not	believe	her.		
    	
    	      .	.	.	The	children	have	been	placed	in	the	care	of	the	maternal	
    grandmother	 and	 her	 husband	 .	 .	 .	 since	 April	 of	 2014.	 .	 .	 .	 [The	
    grandparents]	 meet	 all	 of	 the	 children’s	 needs.	 	 They	 provide	
    safety	 and	 stability	 for	 the	 children.	 	 They	 are	 willing	 to	 provide	
    permanency	for	the	children.			
    	
    	      Both	boys	have	medical	issues	that	require	medications	and	
    appointments.	.	.	.	[The	grandparents]	do	a	good	job	managing	the	
    boys’	 medications	 and	 appointments	 and	 communicating	 with	
    their	providers.			
    	
    	      Dominic	 has	 expressed	 a	 clear	 preference	 for	 permanency	
    with	the	[grandparents].		[He]	is	very	angry	with	his	mother.		He	
    refuses	to	see	her,	at	this	point.		He	is	exhausted	with	her	lies	and	
    her	inconsistency.		Channing	is	too	young	to	express	a	meaningful	
    preference,	but	he	has	been	placed	with	the	[grandparents]	since	
    he	 was	 less	 than	 a	 year	 old.	 .	 .	 .	 [T]he	 children	 have	 been	 in	 the	
    care	 of	 the	 [grandparents]	 for	 close[]	 to	 three	 years.	 	 They	
    absolutely	need	this	permanency.	
	
4	

	        [¶5]		Given	these	findings,	which	are	supported	by	competent	evidence	

in	 the	 record,	 the	 court	 did	 not	 commit	 clear	 error	 or	 abuse	 its	 discretion	

when	it	determined	that	termination	of	the	mother’s	parental	rights	is	in	the	

children’s	best	interests.		See	In	re	Caleb	M.,	2017 ME 66,	¶	33,	159 A.3d 345;	

In	re	Kenneth	 S.,	 2017 ME 45,	 ¶¶	 6-8,	 157 A.3d 244;	 In	 re	 Ashley	 A.,	

679 A.2d 86,	89	(Me.	1996).	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	           	
	
Richard	Charest,	Esq.,	Lewiston,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Lewiston	District	Court	docket	numbers	PC-2014-33	and	-34	
FOR	CLERK	REFERENCE	ONLY